Citation Nr: 9923499	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his parents


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1978 to July 1982, with 
additional period of active duty for training and inactive 
duty training between May 1983 and August 1993 with the 
United States Naval Reserve.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for a psychiatric disorder.  The veteran filed a timely 
appeal to that adverse determination.

In March 1997, the Board REMANDED the instant case for 
further development, to include verification of periods of 
active duty, active duty for training, and/or inactive duty, 
obtaining relevant treatment records, elaboration of a 
physician's statement, and a current VA psychiatric 
examination.  The claims file has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Active duty service medical records are negative with 
respect to a psychiatric disorder, and a psychosis was not 
manifested within one year of separation from service.

3.  A psychiatric disorder, specifically a psychosis, was 
first manifested during a period of inactive duty training


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service or active duty for training, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed, that the 
evidence of record allows for equitable resolution of the 
claim, and that the duty to assist the veteran has been met 
pursuant to 38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Moreover, when a veteran who has served for ninety days or 
more after December 31, 1946, manifests a psychosis to a 
degree of 10 percent or more within 1 year of separation from 
service, that disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309.

Active service includes any period of active duty for 
training (ACDUTRA), during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training (IDT), during which the 
veteran was disabled from an injury incurred in the line of 
duty.  See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 
3.6(a) (1998).  Further, active duty for training includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  See 38 U.S.C.A. § 101(22) (West 
1991); 38 C.F.R. § 3.6(c) (1998).  Also, inactive duty 
training includes duty (other than full-time) prescribed for 
Reserves.  See 38 U.S.C.A. § 101(23) (West 1991); 38 C.F.R. 
§ 3.6(d) (1998).  Reserves means a member of a reserve 
component of one of the Armed Forces, including the Naval 
Reserve.  See 38 U.S.C.A. § 101(26), (27) (West 1991).  In 
the present case, as the veteran had service in the United 
States Navy and the Naval Reserve, he may be service-
connected for his claimed disorder if there is competent 
medical evidence of a current disorder that is causally 
related to either an incident of his active military service, 
an injury or disease that occurred during active duty for 
training, or an injury that occurred during inactive duty 
training.  Service connection can not be established for 
diseases incurred during a period of IDT.  See Brooks v. 
Brown, 5 Vet. App. 484, 486-487 (1993); 38 U.S.C.A. 
§ 101(24).  

The veteran's service medical records are completely silent 
with respect to complaints and diagnosis of, or treatment 
for, a psychiatric disorder.

During the veteran's February 1993 quadrennial Reservist 
examination, his psychiatric evaluation was termed 
"abnormal."  The examining physician recommended 
"psychiatric evaluation-urgent."  The veteran himself did 
not report a psychological disorder.  He was declared to be 
not qualified for the duties of his rank.  On the same day in 
February 1993, the veteran was given a psychological 
evaluation.  He stated that his problems began in January 
1993, when co-workers began to use a "monitor" to hear his 
thoughts.  He reported that many people were clairvoyant and 
conversed in that manner.  The veteran stated that while he 
was not normally clairvoyant, he became so when the 
"monitor" was activated.  The veteran spoke repeatedly 
about offering to fight people, and stated that he had had 
his car searched for a gun.  It was the examiner's opinion 
that the veteran was acutely psychotic at that time, and was 
a threat to himself and others.  He was transferred to a VA 
medical center by ambulance.  The February 1993 report of 
that hospitalization noted that the veteran was alert and 
oriented.  He had delusions with some tangential thinking and 
had poor insight.  The veteran displayed little emotion as he 
spoke about the above-mentioned working conditions.  The 
diagnosis was schizophreniform psychosis.

A letter from Ahmad B. Ardekani, M.D., dated in March 1993, 
stated that he first evaluated the veteran in February 1993, 
when he complained of depression and being under a lot of 
stress (possibly due to pressure at work, at home, and from 
moving).  Dr. Ardekani stated that the veteran was suffering 
from severe depression with psychotic symptoms.  Ardekani 
added that the veteran's last appointment was in March 1993, 
and at that time his symptoms had disappeared and he was back 
to normal.

In April 1993, the veteran was seen for a status evaluation.  
The examiner noted that the reservist (veteran) had improved 
with medication, as attested to from the letter from Dr. 
Ardekani, dated in March 1993.  The veteran indicated that he 
felt fine, and denied any complaints.  The examiner 
recommended continuation of the not physically qualified 
(NPQ) status, until a decision of a Medical Board was 
rendered.

A letter dated in July 1993 from the Department of the Navy, 
Naval Reserve Readiness Center, informed the veteran that he 
was not physically qualified for retention in the Naval 
Reserve.

A letter from Dr. Ardekani dated in July 1993 stated that the 
veteran was diagnosed with atypical psychosis in February 
1993, and had followed up with him in March, April, and June 
of 1993.  Ardekani recommended that the veteran have brain 
mapping and quantitative electroencephalogram (EEG) 
performed, which verified his suspicion of the veteran being 
schizophrenic.

A lay statement from D.G.W., retired from the United States 
Navy, submitted at the time of the veteran's March 1996 
hearing at the RO, stated that he and the veteran served in 
the same Naval Reserve unit, and were scheduled to perform 3 
weeks of active duty beginning January 15, 1991, in Yokohama, 
Japan.  He reported that it was stressful at the airport when 
they left for Japan (on the day that war was scheduled to 
begin).  D.G.W. stated that the veteran left for Japan before 
the 3 weeks were completed, while he remained there for the 
entire 3 weeks.

The veteran submitted a statement at the time of his March 
1996 hearing, wherein he listed "Events Triggering My 
Disease" as:  (1) being stationed on the USS GUAM in the 
Mediterranean in February 1982; (2) discussing anxiety 
attacks with the chaplain from March to April of 1982 while 
circling Lebanon; (3) being sent to Japan during Desert Storm 
for active duty in January 1991; and (4) being informed on 
December 13, 1992, that he would be put on standby to go to 
Saudi Arabia.  The veteran also enumerated incidents during 
weekend Reserve service.  Specifically, on January 9, 1993, 
he reported that: he thought he was talking to "Joan" and 
telling her to stop "back-stabbing" him; he heard "voices" 
and thought officers were talking about him; he thought he 
was "mind reading" another chief; he thought he heard a 
telephone call in his mind; and he was informed that he was 
being put on standby to go to Saudi Arabia.  On January 10, 
1993, the veteran stated that: he was hearing voices on the 
drive to the Reserve Center; he clairvoyantly thought he was 
talking to "Lieutenant [redacted]"; and he was recommended for 
Sailor of the Quarter.  The veteran stated that several days 
during the month of January 1993 he kept thinking the Navy 
was calling him to go to Saudi Arabia, and he would pack his 
bags.  On February 6, 1993, the veteran reported that: he 
began to hear voices again upon his drive to the Reserve 
Center; he told the Master at Arms that his mind was being 
monitored; he was hearing various voices while talking to 
Navy doctors; he told a doctor he was still hearing voices; 
and he was sent to the psychiatric ward at John Cochran 
Hospital.

Also submitted at the time of the March 1996 hearing was a 
lay statement from a retired Naval comrade, T.J.H., who 
stated that he was on a reserve weekend with the veteran in 
January 1993, when he was summoned to the quarterdeck and 
observed the veteran talking incoherently to himself.  The 
chief corpsmen was summoned, but the veteran was acting 
"normal" when he arrived.  In February 1993, T.J.H. 
observed a similar conversation, except that the veteran was 
concerned about being recalled to "active duty."  At the 
end of that conversation, the veteran was escorted to the 
master chief, who arranged for him to be hospitalized.  

A March 1996 statement from Dr. Ardekani submitted at hearing 
said that the veteran had been diagnosed as schizophrenic, 
and that the veteran's "symptoms were exacerbated and 
increased during active duty in Desert Storm."

During his March 1996 hearing at the RO, the veteran 
testified that he had been treated by Dr. Ardekani ever since 
leaving the VA Medical Center in February 1993, and that 
while he was not sent to the Persian Gulf, he suffered 
pressure because his unit was scheduled to be sent there.  
The veteran testified that when he spoke to the chaplain in 
March and April of 1982, he was not referred to sick bay.  
The veteran also testified that he suffered a blow to the 
head in March 1982 (during active service), which required 
stitches, that the did not have nervous problems before 
suffering head trauma, and that he suffered from anxiety 
attacks after discharge from active service but while in the 
Reserves.  He testified that he felt as though he "didn't 
have much problems" upon separation from service in 1982.  
The veteran stated that his symptoms existed before February 
1993, but he was hesitant to report them to anybody, and that 
he was having anxiety attacks at the time of his July 1982 
discharge, but did not report them for fear he would harm his 
military career.  He reported that he heard voices a couple 
of months prior to the March 1996 hearing, while deer 
hunting.  The veteran's wife testified that she first noticed 
sleeplessness in the veteran in 1991, and that he had bad 
dreams and began to hear voices in December 1992.  The 
veteran's mother testified that when the veteran was 
discharged from active service in 1982, he had trouble 
sleeping but did not have personality changes.  She testified 
that she first noted a serious mental problem in late 1992.  
The veteran's father testified that he first noticed the 
veteran talking to himself in 1993, when he was preparing to 
go to Lebanon.  His father stated that he did not notice any 
personality changes following the veteran's discharge from 
active duty.

The veteran reported for a VA examination in April 1997.  He 
reiterated his military history, stating that he was nervous 
and paranoid during basic training, but that he later became 
"pretty calm."  His psychotic symptoms became active in 
December 1992, when he started having anxieties and started 
to hear voices while awaiting on standby to go to Saudi 
Arabia.  He reported having problems at work in January 1993, 
and being hospitalized in February 1993.  He reported that he 
currently did not hear voices, did not feel that he was 
clairvoyant, but did get nervous every once in a while.  The 
veteran stated that his life while on active duty was 
"pretty normal."  The assessment was that the veteran's 
claims file and present interview provided a relatively 
consistent picture of his psychological functioning.  It 
appeared that he was an anxious person while on active duty, 
although there was no evidence of psychosis during active 
duty, and there was no clear evidence that his anxiety at 
that time was sufficient to meet the criteria for an anxiety 
disorder.  The examiner added that it became apparent from 
the veteran's interview and claims file that he began to show 
clear evidence of a psychosis between December 1992 and 
February 1993.  There were several psychological stressors 
which likely played a roll in the triggering of the 
psychosis, to include stress at work, stress from a move, and 
stress over the possibility of being sent to Saudi Arabia.  
The examiner concluded that it was not possible to 
disentangle how much each stressor contributed to triggering 
the psychosis between December 1992 and February 1993.  He 
also stated that since being placed on antipsychotic 
medication, the veteran was functioning at a fairly high 
level, being able to maintain family relationships and work 
at a meaningful job.  The veteran was said to show no active 
evidence of a psychosis at the present time.  The Axis I 
diagnosis was schizophrenia, paranoid type.

Pursuant to the March 1997 REMAND by the Board, Dr. Ardekani 
was requested to elaborate on his July 1993 and March 1996 
statements.  A statement from Dr. Ardekani dated in July 1997 
said that the veteran's emotional problems began in 1981 
while on active duty, when his commanding officer arranged 
for the veteran to be seen by a chaplain, who recommended 
that he be sent home.  He was instead sent to Lebanon, which 
was extremely depressing.  The veteran's depression increased 
when he was recalled to "Desert Storm" in 1992.  Afterward, 
the veteran became paranoid.  The veteran indicated he did 
not have any emotional problems before October 1981, and that 
the pressure of active duty and battle situations caused his 
emotional problems.  Ardekani concluded that in his 
"professional opinion, I feel there is a correlation between 
Mr. [redacted] active duty and his current medical disorder."

In September 1997, the RO requested that Dr. Ardekani 
elaborate on his July 1997 statement in the following manner:  
(1) state whether the veteran provided information from his 
service medical records which allowed the conclusion that his 
emotional problems began in 1981, or was said conclusion 
based solely upon the veteran's reported history; (2) clarify 
the source of information for the statement that the veteran 
was recalled to active service and sent to "Desert Storm" 
in 1992, and to verify if it was based solely on the 
veteran's uncorroborated history (as the veteran's official 
records from 1990 to 1992 failed to indicate that he was ever 
recalled to active duty); and (3) provide a revised statement 
concerning the veteran's claimed service in Lebanon and in 
battle situations (which was unverified by service records).

In his October 1998 response, Dr. Ardekani stated that his 
information arose from evaluating the veteran, speaking with 
his wife, and one report from the St. Louis, Missouri, VA 
Medical Center (where the veteran was hospitalized in 
February 1993 prior to treatment by Dr. Ardekani).  The 
physician stated that he did not receive any information 
regarding past medical treatment from either VA or any 
military hospital.  Ardekani also stated that the information 
regarding Desert Storm was provided by the veteran, rather 
than any military hospital or office.

With regard to the veteran's claim for service connection for 
a psychiatric disorder, the Board notes that there is no 
evidence of a psychiatric disorder during active service 
between July 1978 and July 1982, or of a psychosis within 1 
year of separation from service.  Indeed, there is no post-
service medical evidence reflecting evaluation or treatment 
for a mental disorder until the veteran's February 1993 
quadrennial Reservist examination, and his later VA 
hospitalization in that same month, during which he was 
diagnosed with schizopheniform psychosis.  In March 1993, Dr. 
Ardekani stated that he first evaluated the veteran in 
February 1993, at which time he was suffering form severe 
depression with psychotic symptoms.  

It is important to note that review of the veteran's history 
of assignments, received from the National Personnel Records 
Center (NPRC) in May 1997, pursuant to the March 1997 REMAND 
by the Board, shows that from May 1983 until August 1993, the 
veteran served various periods of ACDUTRA and IDT.  The 
records show that from May 9, 1992, to August 25, 1993, the 
veteran was on inactive duty training.  While the veteran was 
diagnosed with severe depression in February 1993, and severe 
depression with psychiatric symptoms in March 1993, service 
connection can not be established for a disease (as opposed 
to an injury) incurred during a period of IDT.  Brooks, 5 
Vet. App. at 486-87; 38 U.S.C.A. § 101(24).

The Board has considered the lay statements submitted by the 
veteran, D.G.W., and T.G.H., in addition to the testimony of 
the veteran, his wife, and his parents during the March 1996 
hearing.  However, none of this evidence shows that a 
psychiatric disorder was incurred in or aggravated by active 
service or active duty for training.  Importantly, the lay 
statements of D.G.W. and T.G.H. relate to events which 
occurred in January 1993 (when, as previously stated, the 
veteran was on IDT).  Also, the veteran's mother and father 
both testified that they did not notice any personality 
changes in their son following his release from active duty 
in 1982.  Moreover, the veteran himself testified that he 
"didn't have much problems" upon separation from active 
duty in 1982.  Furthermore, because none of the cited 
individuals is a medical expert, they are not competent to 
express an authoritative opinion regarding the medical 
etiology of any current psychiatric disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the cited lay statements and testimony are 
not competent evidence of in-service occurrence of a current 
disability.

During his April 1997 VA examination, the veteran stated that 
his psychotic symptoms became active in December 1992, and 
that his life while on active duty was "pretty normal."  
The examiner stated that the evidence from the veteran's 
interview and his claims file showed that he began to exhibit 
clear evidence of a psychosis between December 1992 and 
February 1993 (again, during a period of IDT).  While the 
Axis I diagnosis was schizophrenia, paranoid type, the 
examiner concluded that the veteran showed no active evidence 
of a psychosis at the present time.  

With respect to the clarification of Dr. Ardekani's medical 
statements, as requested by the Board's March 1997 REMAND, 
the physician stated that with respect to the veteran's claim 
that his emotional problems began during active duty in 1981, 
he (Dr. Ardekani) did not receive any information regarding 
past medical treatment from either VA or a military hospital 
(with the exception of the February 1993 VA hospitalization 
report).  Dr. Ardekani also stated that the information 
concerning the veteran's involvement in "Desert Storm" was 
provided by the veteran, rather than by any military agency.  
Review of the documentation of the veteran's history of 
assignments provided by the NPRC clearly shows that he did 
not serve in Operation Desert Storm.  (The Board notes 
information recently submitted by the veteran's 
representative indicates that the unit the veteran was 
assigned to, the Military Sealift Command, did receive a Navy 
Unit Commendation for service in Operations Desert 
Shield/Desert Storm and that the veteran is entitled to were 
that Ribbon based on his assignment to that unit.)  Finally, 
the veteran's claimed service in Lebanon was likewise 
obtained solely from the veteran.  

While the veteran has, as stated earlier, submitted a well-
grounded claim, the records of treatment by Dr. Ardekani do 
not constitute sufficient medical evidence upon which to 
grant service connection.  The Court has made clear that 
medical opinions based on a history furnished by the veteran 
and unsupported by the clinical evidence are of low or 
limited probative value.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994).  As clearly stated by the Court, without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  The Court has also held that "[a]n opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 561 (1993).  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  As the evidence is not in equipoise, the benefit 
of the doubt rule is not for application under 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 (1998).  See Gilbert, 1 Vet. 
App. at 55-56.


ORDER

Service connection for a psychiatric disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

